      Douglas R. Ricks, OSB 044026
      Daniel C. Bonham, OSB 183104
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Plaintiff




                              IN THE UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON

       In re                                             Case No. 19-34092-tmb11

       Fizz and Bubble, LLC,


                   Debtor-in-Possession.
       Fizz and Bubble, LLC,                             Adv. Pro. No. ____________

                                 Plaintiff,              COMPLAINT (Recovery of Money or
                                                         Property)
                           vs.

       Kohl’s, Inc., a Corporation of Wisconsin,

                                 Defendant.

                                               INTRODUCTION

               Plaintiff Fizz and Bubble, LLC (“Plaintiff” or “Debtor”) is the Debtor-in-Possession in

      the above-captioned case. Debtor, by this Complaint, seeks the recovery of money from

      Kohl’s, Inc., a corporation of Wisconsin, (“Kohl’s” or “Defendant”) related to goods delivered

      to Defendant by Plaintiff since the filing of the bankruptcy case.




Page 1 of 6      COMPLAINT (Recovery of Money or Property)                           VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869


                                 Case 20-03046-tmb    Doc 1   Filed 04/23/20
              Debtor alleges:

                                                 PARTIES

              1.    Fizz and Bubble, LLC, is a Debtor-in-Possession in this chapter 11 bankruptcy

      case.

              2.    Kohl’s is a corporation duly organized and existing under the laws of the State

      of Delaware, with its principal place of business in the State of Wisconsin, and duly

      authorized to do business in the State of Oregon. Kohl’s was previously known as Kohl’s

      Department Stores, Inc. and is a retailer of consumer products, including those

      manufactured by the Debtor.

                                      JURISDICTION AND VENUE

              3.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

      1334(b). This action is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A)(E)(H) and

      (O). This proceeding is also within the Court's non-core jurisdiction, pursuant to 28 U.S.C. §

      157(c)(1) as a matter otherwise related to the bankruptcy case. Pursuant to LBR 7008-1,

      Plaintiff consents to the entry of a final order or judgment by the Court.

              4.    Venue is proper under 28 U.S.C. § 1409.

              5.    This proceeding is brought pursuant to FRBP 7001(1).

              6.    Plaintiff is an Oregon limited liability company.

              7.    On November 4, 2019, Debtor filed its voluntary petition for relief under

      Chapter 11 of Title 11 of the United States Code (the “Petition Date”).

              8.    This is an adversary proceeding to recover on a claim belonging to the estate

      on account of deliveries of goods to Defendant by the Debtor.

      ///
      ///
Page 2 of 6    COMPLAINT (Recovery of Money or Property)                           VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869


                            Case 20-03046-tmb       Doc 1    Filed 04/23/20
                                          STATEMENT OF FACTS

              9.    On March 29, 2018, Plaintiff and Defendant entered into the Standard Vendor

      Agreement for the delivery of Plaintiff’s products to Defendant and the terms for Defendant’s

      payment to Plaintiff for such deliveries. A copy of the Standard Vendor Agreement between

      Plaintiff and Defendant is attached hereto as Exhibit A (the “Vendor Agreement”).

              10.   On May 1, 2019, Plaintiff and Defendant entered into the Prepayment

      Agreement providing for the advancing of $1.3 million by Defendant to Plaintiff on account

      of future deliveries to be made to Defendant by Plaintiff. The Prepayment Agreement was

      amended on August 26, 2019 on account of an increase of the amount advanced to $1.8

      million. A copy of the August 26, 2019 amended Prepayment Agreement is attached hereto

      as Exhibit B (the “Prepayment Agreement”).

              11.   According to its terms, the Prepayment Agreement required that sufficient

      deliveries be made by October 31, 2019 to satisfy all amounts advances and all sums due

      under the Prepayment Agreement.

              12.   As of the Petition Date, Plaintiff had neither made sufficient deliveries nor

      made payment to Defendant to satisfy all amounts due under the Prepayment Agreement.

              13.   As of and after the Petition Date, Defendant had outstanding purchase orders

      to Plaintiff for delivery of Plaintiff’s products to Defendant.

              14.   Pursuant to the Vendor Agreement, and after the Petition Date, Plaintiff made

      deliveries of its products to Defendant on account of Defendant’s purchase orders. A copy

      of Plaintiff’s shipment reports of deliveries made to Defendant post-petition are attached

      hereto as Exhibit C.




Page 3 of 6    COMPLAINT (Recovery of Money or Property)                           VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869


                             Case 20-03046-tmb        Doc 1    Filed 04/23/20
               15.   Defendant has not paid anything to Plaintiff on account of the post-petition

      deliveries made by Plaintiff on Defendant’s purchase orders.

               16.   Plaintiff shipped a total of $997,976.77 of products to Defendant post-petition

      on account of Defendant’s purchase orders. After deduction for marketing, the balance

      owed on account of such shipments is $899,078.18, subject to any discounts allowed under

      the Vendor Agreement.

               17.   Despite repeated requests from Plaintiff and its counsel, Defendant has not

      provided to Plaintiff any itemization or specific claim related to discounts under the Vendor

      Agreement for deliveries made post-petition.

               18.   Plaintiff has fulfilled all conditions precedent under the Vendor Agreement to

      entitle it to payment from Defendant.

               19.   After demand by Plaintiff, Defendant refuses to pay Plaintiff on account of the

      post-petition deliveries.

                                        FIRST CLAIM FOR RELIEF

              (Turnover of Property of the Estate - 11 U.S.C. § 542(b); Breach of Contract)

               20.   Plaintiff hereby repeats and realleges the allegations set forth in the preceding

      paragraphs 1 through and including 19 as though fully set forth herein and incorporates the

      same herein by this reference.

               20.   Pursuant to the Vendor Agreement, Defendant agreed to pay Plaintiff for

      shipments of products made to Defendant by Plaintiff on net 45-day terms.

               21.   Notwithstanding the Vendor Agreement, Defendant materially breached the

      Vendor Agreement by failing to make payment in a timely manner as required pursuant to

      the Vendor Agreement.


Page 4 of 6     COMPLAINT (Recovery of Money or Property)                          VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869


                             Case 20-03046-tmb       Doc 1   Filed 04/23/20
               22.    The amounts due under the Vendor Agreement are now payable in full.

      Defendant is in material breach by still failing to satisfy the outstanding debt.

               23.    As a result of Defendant’s material breaches, Plaintiff has suffered economic

      damages in an amount to be proven at trial, but not less than $899,078.18, as well as

      consequential damages to be proven at trial.

                                        SECOND CLAIM FOR RELIEF

              (Turnover of Property of the Estate – 11 U.S.C. § 542(b); Unjust Enrichment)

               In the alternative, and for its second claim for relief, Plaintiff alleges as follows:

               24.    Plaintiff hereby repeats and realleges the allegations set forth in the preceding

      paragraphs 1 through and including 19 as though fully set forth herein and incorporates the

      same herein by this reference.

               25.    Plaintiff provided product to Defendant as discussed above, thereby conferring

      material benefits upon Defendant.

               26.    Defendant is aware that it has received benefits as a result of having received

      and accepted product from Plaintiff and holding out the promise of future orders to Plaintiff

      to induce Plaintiff to deliver additional product.

               27.    It would be unjust to allow Defendant to retain the benefit of its actions without

      requiring it to pay for the benefits it has received because: (a) Plaintiff has reasonably

      expected Defendant to compensate it for the product that Defendant received from Plaintiff;

      (b) Defendant should reasonably have expected to pay for the benefits conferred upon it;

      and (c) no justification exists for the loss of Plaintiff’s product and the receipt of benefits by

      Defendant.

      ///


Page 5 of 6      COMPLAINT (Recovery of Money or Property)                              VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                                                                                          319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869


                               Case 20-03046-tmb       Doc 1     Filed 04/23/20
              28.     Defendant was unjustly enriched at Plaintiff’s expense, in an amount to be

      determined at trial, but no less than $899,078.18. Plaintiff is entitled to this amount plus any

      other damages proven at trial together with interest until paid in full.

              WHEREFORE, the Plaintiff respectfully requests judgment against Defendant as

      follows:

              1.      On Plaintiff’s First Claim for Relief, turnover to Plaintiff the debt owed by

      Defendant in an amount to be proven at trial, but not less than $899,078.18, with interest

      thereon at the applicable rate;

              2.      In the alternative, and on Plaintiff’s Second Claim for Relief, turnover to

      Plaintiff the sums unjustly enriched by Defendant in an amount to be proven at trial, but not

      less than $899,078.18, with interest thereon at the applicable rate; and

              3.      For such other and further relief as the Court deems just and proper.

                                                 Respectfully submitted;

       DATED: April 23, 2020                      VANDEN BOS & CHAPMAN, LLP



                                                  By:/s/Douglas R. Ricks
                                                     Douglas R. Ricks, OSB #044026
                                                     Of Attorneys for Debtor-in-Possession




Page 6 of 6      COMPLAINT (Recovery of Money or Property)                            VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
                                                                                        319 SW Washington Street, Suite 520
                                                                                           Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869


                              Case 20-03046-tmb       Doc 1    Filed 04/23/20
EXHIBIT A - Page 1 of 1
                          Case 20-03046-tmb   Doc 1   Filed 04/23/20
EXHIBIT B - Page 1 of 2
                    Case 20-03046-tmb   Doc 1   Filed 04/23/20
EXHIBIT B - Page 2 of 2
                    Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 1 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 2 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 3 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 4 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 5 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 6 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                             Page 7 of 8
                                             EXHIBIT C
Case 20-03046-tmb   Doc 1   Filed 04/23/20
                                  DAILY SHIPMENT REPORT
                                               1/27/2020




EXHIBIT C
Page 8 of 8
         CUSTOMER       PO                   SHORTAGES                PO�AMOUNT               BOL#
              KOHLS   12731558                  N/A                   $    89,071.20         14586534
                                                                      Tcrr�t·s1s1;or1:;2.a




                                        koh\s- $ 69, Dl \ �




                         Case 20-03046-tmb   Doc 1   Filed 04/23/20
